Citation Nr: 1420694	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 2007, for a 100 percent disability rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 12, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983, from August 2004 to August 2005, and from November 2008 to February 2009.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

There is an outstanding hearing request, so rather than immediately deciding these claims the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was scheduled for an April 2014 videoconference hearing before a Veterans Law Judge of the Board.  After not appearing for the proceeding, he was marked a "no show."  But in a contemporaneous April 2014 statement, he explained that he was unable to attend the hearing because of the death of his wife's mother and then grandfather in Thailand, and that he was in an area of Thailand without any phone or internet connection so could not contact VA.  He therefore requested to have his hearing rescheduled.  He has provided the required good-cause explanation for his absence and, therefore, is entitled to have his hearing rescheduled before deciding his appeal of these claims.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) and (e) (2013).


Accordingly, these claims are REMANDED for the following action:

Reschedule the Veteran's videoconference hearing before the Board at the earliest opportunity.  Notify him of the date, time, and location of this rescheduled hearing at his latest address of record.  Put a copy of this notification letter in the claims file.  If he again fails to appear for the hearing on the date it is rescheduled for, without again showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



